USDC IN/ND case 2:19-cr-00042-TLS-JEM document 50 filed 09/17/20 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 UNITED STATES OF AMERICA

 v.                                                   CAUSE NO.: 2:19-CR-42-TLS-JEM


 BOBBY LEON SMITH


              ORDER ACCEPTING FINDINGS AND RECOMMENDATION

       This matter is before the Court on the Findings and Recommendation of the United States

Magistrate Judge Upon a Plea of Guilty [ECF No. 49], filed on August 14, 2020. The Defendant

has waived objection to the Findings and Recommendation.

       The Court finds that the change of plea conducted by video teleconference complies with

Section 15002(b)(2)(A) of the CARES Act. First, General Orders 2020-08 and 2020-20

authorized video conferencing for felony pleas under Federal Rule of Criminal Procedure 11,

finding that such hearings cannot be conducted in person without seriously jeopardizing public

health and safety as a result of the current COVID-19 pandemic.

       Second, the Court finds that the Defendant’s felony plea in this case cannot be delayed

without serious harm to the interests of justice due to the Defendant’s desire to admit his guilt,

plead guilty, and proceed to sentencing in a timely manner and the government and public

interest in timely processing criminal matters.

       Finally, the Defendant consented to video teleconferencing after consultation with

counsel. See CARES ACT § 15002(b)(4). Prior to the August 14, 2020 Change of Plea Hearing,

the Defendant submitted a Consent to Appear by Video Teleconference [ECF No. 46], in which

he provided his consent for court proceedings to be conducted by video teleconference and

indicated that his consent was provided freely and voluntarily and that no threats or promises


                                                  1
USDC IN/ND case 2:19-cr-00042-TLS-JEM document 50 filed 09/17/20 page 2 of 2


were made to compel him to sign the form. Additionally, the Defendant orally consented to the

video hearing and waived his right to appear in person during the Change of Plea Hearing.

Change of Plea Hearing (August 14, 2020 10:18 AM), ECF No. 48.

       The Court being duly advised, ADOPTS the Findings and Recommendation of the

United States Magistrate Judge Upon a Plea of Guilty [ECF No. 49] in its entirety and

ACCEPTS the recommended disposition. Subject to this Court’s consideration of the Plea

Agreement pursuant to Federal Rule of Criminal Procedure 11(c), if applicable and necessary,

the plea of guilty to the offense charged in Count 1 of the Superseding Indictment is hereby

ACCEPTED, and the Defendant is adjudged GUILTY of the offense.

       The Sentencing Scheduling Order scheduling sentencing-related deadlines and hearings

will be issued by separate order.

       SO ORDERED on September 17, 2020.

                                                s/ Theresa L. Springmann
                                                JUDGE THERESA L. SPRINGMANN
                                                UNITED STATES DISTRICT COURT




                                                2
